Per Curiam.

Respondent was admitted to the Bar in the Second Judicial Department in December, 1945. A Referee has found that two charges of professional misconduct lodged against respondent have been sustained. The evidence as to the first charge demonstrates neglect in the prosecution of a client’s claim for damages for personal injuries, misrepresentation by respondent of the status of the matter to his client when inquiry was made of him and a failure to advise his client of the eventual dismissal of his lawsuit. Despite what the Referee terms “pious promises ”, made before the Grievance Committee and at the hearing before the Referee, to rectify or correct his prior misconduct, respondent, to date, has not been *211in touch with his client and has taken no steps to rectify or make reparation for the damage he did.
As to the second charge the evidence clearly demonstrates that respondent failed to co-operate with the Grievance Committee and with its counsel during the course of the investigation relating to the matters aforementioned.
The report of the Referee is confirmed. Respondent’s inexcusable neglect of his client’s cause constitutes misconduct. His “ disregard of the inquiries by the Grievance Committee made matters worse.” (Matter of Edelman, 16 A D 2d 521, 523 and cases cited therein.) “ A proper regard for the protection of the public would indicate that respondent should be suspended from the practice of law for a period of” one year and until further order of the court. (Matter of Parness, 15 AD 2d 332, 333.)
Respondent should be suspended for a period of one year.
Breitel, J. P., Stevens, Eager, Steuer and Capozzoli, JJ., concur.
Respondent suspended for a period of one year, effective August 12, 1966.